Citation Nr: 1020589	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as patellofemoral syndrome.

2.  Entitlement to service connection for a left knee 
disorder, claimed as patellofemoral syndrome.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1985 to January 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 Regional Office (RO) 
in Winston-Salem, North Carolina rating decision, which 
denied the claims on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran has a right knee disability that is etiologically 
related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that 
the Veteran has a left knee disability that is etiologically 
related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).

2.  A left knee disability was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

A VCAA letter dated in June 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  The letter also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
record reflects that the claims on appeal were subsequently 
readjudicated following issuance of that notice.

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error 
has been overcome in this case by the following: (1) based on 
the communications sent to the Veteran over the course of 
this appeal, the Veteran clearly has actual knowledge of the 
evidence the Veteran is required to submit in this case; and 
(2) based on the Veteran's contentions as well as the 
communications provided to the Veteran by VA, it is 
reasonable to expect that the Veteran understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. 
Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  There is no evidence that the Veteran sought 
treatment for his bilateral knees from either the VA or 
private treatment professionals after service.  Furthermore, 
the Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  In this case, the Board notes that 
the Veteran was provided a VA examination in October 2005, 
prior to leaving service, and in June 2008, at both of which 
the examiners considered the Veteran's claims of having 
bilateral patellofemoral syndrome, but no current bilateral 
knee disability was diagnosed.  As will be discussed in 
greater detail below, the examiners based their opinions on 
review of the claims file and available medical records, the 
Veteran's reported history, his current symptoms, and a 
physical examination.  Based on the foregoing, the examiners 
were unable to render a current diagnosis of a bilateral knee 
disability.  The Board, therefore, finds the October 2005 and 
June 2008 VA examination reports to be thorough, complete, 
and sufficient upon which to base a decision with respect to 
the Veteran's claims for service connection.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In the instant case, there is 
no presumed service connection because the Veteran has not 
been diagnosed with arthritis of the bilateral knees, despite 
multiple attempts, including x-rays, to confirm arthritis.    

In the absence of presumptive service connection, to 
establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service."  Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

The Veteran alleges he has a current bilateral knee 
disability due to his military service.  The Veteran's 
service treatment records include multiple complaints of 
bilateral knee pain.  The first documented complaint of knee 
pain was in February 1998.  At that time, it was noted that 
the Veteran had paripatellar insidious bilateral knee pain 
that was worse when going down stairs.  The Veteran was 
provided pain medication and physical therapy for terminal 
extension and quadriceps strengthening.  No formal diagnosis 
of a chronic knee disability was made.  Thereafter, the 
Veteran periodically reported knee pain, but does not appear 
to have specifically sought treatment for either knee.  In 
February 2002, the Veteran noted bone, joint, or muscle 
trouble preventing some physical activity.  In March 2002, 
the Veteran reported cramps in the legs, but denied a history 
of "trick" or locked knees.  A contemporaneous medical 
examination found normal lower extremities.  In September and 
October 2003, the Veteran complained of knee pain while 
climbing stairs.  In March 2005, a physical examination found 
normal lower extremities.  In May 2005, the Veteran again 
noted knee pain.  In October 2005, the Veteran complained of 
knee trouble and the doctor transcribed patella femoral 
syndrome.  

The Veteran brought his claim for service connection for 
bilateral patellofemoral syndrome in September 2005, while 
still in service.  In October 2005, the Veteran was afforded 
a VA examination.  At that time, the Veteran reported that he 
had been diagnosed with bilateral patella femoral syndrome in 
1997.  The Veteran described constant pain since 1997, but 
that the problems did not cause incapacitation, functional 
impairment, lost time from work, or that he was receiving any 
treatment for the problems.  On examination, the Veteran had 
full flexion and extension bilaterally that was not further 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  Further physical 
testing was unremarkable.  Contemporaneous x-rays showed 
bilateral knees within normal limits.  Based on the 
foregoing, the examiner concluded that there was no diagnosed 
disability for either knee because there was no pathology on 
which to base a diagnosis.

After service, the claims file does not reflect that the 
Veteran sought treatment for his bilateral knee problems.  
The Veteran was afforded a second VA examination in June 
2008.  The examiner noted review of the claims file.  The 
Veteran reported treatment in 1997 and 2001 for bilateral 
knee pain in service, but no ongoing complaints of bilateral 
knee pain or ongoing treatment for knee problems.  Instead, 
the Veteran noted occasional bilateral knee pain, for which 
he had sought no care or treatment since service.  On 
examination, the Veteran had full range of motion bilaterally 
and no evidence of deformity, giving way, instability, 
stiffness, weakness, incoordination, locking, dislocation, 
subluxation, inflammation, flare-ups, crepitation, patellar 
abnormality, meniscus abnormality, or limitations on walking 
or standing.  Contemporaneous x-rays of the bilateral knees 
were reported as essentially normal, with a small effusion of 
the right knee with mild loss of joint space to the medial 
compartment with no osteophytes, erosions or 
chondrocalcinosis.  As to a current diagnosis, the examiner 
stated that there was no current disability diagnosis for the 
bilateral knees, as the examination of each had been normal.  
As to etiology, the examiner found that the Veteran's current 
knee pain was not caused by or otherwise related to service 
because the Veteran had no clearly diagnosed knee 
disabilities in service and the current physical examination 
of the knees had been without tenderness, swelling, painful 
motion, or loss of motion.  The examiner noted the current 
complaints of knee pain, but found no clear chain of evidence 
of diagnoses or treatment for knee pain during or after 
military service. 
 
Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
Veteran has a current bilateral knee disability that was 
incurred or aggravated by his military service. 
 
With respect to the Veteran's claim, the Board notes the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While 
the Board recognizes the Veteran's sincere belief in his 
claim for a current bilateral knee disability, the competent 
medical evidence of record does not show that he currently 
has any chronic disability of either knee, to include patella 
femoral syndrome.  Indeed, the Veteran has undergone two VA 
examinations for his bilateral knees and neither examiner 
diagnosed a current disability.  As the examiners based their 
findings on a review of the claims file, medical evidence of 
record, interview of the Veteran, physical examination, and 
contemporaneous x-rays, the Board finds these conclusions 
highly probative. 
 
By contrast, the Board notes the in-service notation in 
October 2005 of patella femoral syndrome.  However, this 
recorded statement does not appear to have been a clinical 
finding or diagnosis of the neurologist, but simply a 
recording of the Veteran's self-reported history.  The Board 
observes that a mere transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Thus, the October 2005 treatment record 
does not constitute a medical diagnosis of a bilateral knee 
disability.  Indeed, the examiner did not include any medical 
basis for the notation and, as discussed, a near 
contemporaneous medical examination in October 2005 was 
wholly normal and after which the examiner specifically 
declined to diagnose a current disability with respect to 
either knee.  

The Board also has considered the Veteran's statements.  His 
claims that he currently has a chronic bilateral knee 
disability as a result of his military service cannot be 
substantiated by the record.  Indeed, despite extensive 
medical investigation and treatment, no medical professional 
has been able to diagnose the Veteran with a current chronic 
bilateral knee disability.  

In this regard, the Board recognizes that the Veteran is 
competent to report physical symptoms and other evidence of 
symptomatology, such as bilateral knee pain, and his 
testimony in that regard is entitled to some probative 
weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  In this instance, as a lay person, the Veteran 
has not been shown to be capable of making medical 
conclusions, especially as to actually diagnosing a chronic 
bilateral knee disability or linking any bilateral knee 
disability to his military service.  Thus, the Board affords 
far greater weight to the findings of the October 2005 and 
June 2008 VA examiners who, after physical examination, 
interview of the Veteran, review of the claims file, and 
appropriate diagnostic testing, including x-rays, concluded 
that the Veteran did not have a current bilateral knee 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that the 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise). 
 
Moreover, while the Board acknowledges the Veteran's 
complaints of current pain, the Board also notes that a 
symptom alone, such as pain, absent a finding of an 
underlying disorder, cannot be service connected.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  

First and foremost, service connection requires a diagnosis 
of a current disability.  In this case, there simply is no 
such evidence and indeed there is medical evidence to the 
contrary.  Without a current diagnosis, service connection is 
not warranted.  As reflected by the discussion above, the 
preponderance of the evidence is against the Veteran's 
claims.  As such, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a right knee disorder, 
claimed as patellofemoral syndrome, is denied.

Entitlement to service connection for a left knee disorder, 
claimed as patellofemoral syndrome, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


